United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, Wl, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David A. Teegarden, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1878
Issued: March 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 5, 2017 appellant, through her representative, filed a timely appeal from an
April 7, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to the accepted
factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 10, 2015 appellant, then a 55-year-old city mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained left forearm pain from her elbow to hand,
with tingling of fingers and palm, right arm weakness, and tightness in both thighs as a result of
her federal employment duties. In an attached narrative statement, she alleged that on August 11
or 12, 2015 she noticed a “jelly like” feeling in both thighs and felt that her thighs were so heavy
that she could not pick up her feet. Appellant noted that on or around September 14, 2015 she
began having left arm pain, from her elbow to hand, extending to her fingers. She described the
duties of her federal employment, which included retrieving mail and standing while placing
mail in case. Appellant noted that, as she was 4’10”, she was given a stool to reach upper
shelves, but she still had to reach over her shoulder and head. She explained that she would load
trays and tubs of mail into a vehicle, and she would then deliver the mail, which involved
carrying up to 35 pounds. Appellant noted that twisting, turning, and bending were required in
the performance of her duties. She stopped work on September 14, 2015.
The employing establishment controverted appellant’s claim, noting that she had not
established fact of injury or causal relationship.
By development letter dated December 14, 2015, OWCP informed appellant that further
medical evidence was necessary to establish her claim. Appellant was afforded 30 days to
submit the necessary evidence.
Appellant was treated by Dr. Shekhar A. Dagam, a Board-certified neurosurgeon. On
December 15, 2015 Dr. Dagam performed a T8-11 laminectomy for resection of thoracic
intraspinal extradural calcification and decompression of spinal cord.
In a December 16, 2015 report of a computerized tomography of the thoracic spine,
Dr. Matthew R. Brewer, a Board-certified radiologist, found:
(1) interval posterior
decompression from T8-10 with no residual central canal stenosis at these levels; (2) persistent
multilevel foraminal stenosis secondary to hypertrophic facet arthropathy; (3) stable calcified
disc protrusions at T8-9 and T9-10; and (4) nonobstructing left renal stone and stable left adrenal
adenoma.
A magnetic resonance imaging scan of appellant’s thoracic spine taken on December 17,
2015 was interpreted as showing: (1) postsurgical change from TI-10 laminectomy; (2) interval
development of ill-defined 12 millimeter (mm) longitudinal intramedullary hyperintense T2 cord
signal without enhancement concerning for edema; (3) stable focal 4 mm intramedullary
hyperintense T2 nonenhancing intramedullary cord signal C5-6 level; (4) and multilevel mild
disc degenerative changes and scattered facet arthropathy, stable foraminal stenosis T7-8, T9-10,
and T10-11 levels.
In a January 12, 2016 report, Dr. Dagman noted that he had treated appellant on multiple
occasions since September 30, 2015. He noted her complaints and discussed results of
diagnostic testing. Dr. Dagman diagnosed lumbar spinal stenosis, lumbar degenerative disc
disease, thoracic degenerative disc disease, thoracic myelopathy, thoracic spinal stenosis,
thoracic spondylosis, thoracic myelomalacia, and weakness of the lower extremities. He

2

described appellant’s 25-year work experience at the employing establishment. Dr. Dagman
opined that the combination of the repetitive movements of lifting, bending, and twisting
provided stress on the spine which overtime led to degenerative disc disease, and that the
progression of degenerative disc disease ultimately may lead to canal stenosis and foraminal
narrowing, which he believed that were contributors to her symptoms. He noted that appellant
had radiographic evidence of calcified disc protrusions which were likely a result of repetitive
movements and overuse related to a high work demand. Dr. Dagam opined that her fall on ice
may have been exacerbated her symptoms, but the underlying spinal changes were the result of
repetitive, strenuous activities related to her position as a mail carrier for over 25 years.
By memorandum dated February 11, 2016, OWCP referred appellant’s case to an OWCP
medical adviser. In a March 9, 2016 response, OWCP’s medical adviser noted that there was no
diagnostic evidence of lumbar disease and no description of employment factors causative of
lumbar injury or disease. Accordingly, he recommended that appellant’s lumbar conditions not
be accepted.
By letter to Dr. Dagam dated April 19, 2016, OWCP requested that he provide diagnostic
evidence and reasoned medical opinion describing how employment factors aggravated the
diagnosed conditions in his January 12, 2016 report. In a response dated May 2, 2016,
Dr. Dagam described appellant’s employment duties and opined that her work environment
caused progressive degenerative disease in her thoracic spine with disc herniation at T9-10 as
well as T10-11 which caused compression of the spinal cord and myelopathic symptoms. He
believed that the repetitive heavy lifting, bending, twisting, carrying, and multiple falls were the
cause of her degenerative disc disease and ultimate disc herniation with compression of the
spinal cord. Dr. Dagam related that, while appellant would have some improvement of her right
lower extremity paresthesia and weakness, she would have a permanent deficit.
By memorandum dated May 20, 2016, OWCP asked its medical adviser to discuss the
relationship of appellant’s diagnosed conditions to her employment duties. In a May 23, 2016
response, the medical adviser opined that, based on a review of the file, the weight of the medical
evidence did not support a causal relationship between her diagnosed condition and her work
activities. He noted that appellant’s thoracic canal stenosis and associated calcification in all
likelihood represented degenerative changes due to her age without any causal relationship to her
work activities. In a supplemental report dated June 8, 2016, the medical adviser reviewed
additional records and determined that, from review of the entire case file, it appeared that her
problems with the thoracic spine resulted from degenerative joint/degenerative disc disease of
the thoracic spine with extradural calcification resulting in spinal cord compression. He related
that the weight of the medical evidence did not support causal relationship between this
condition and appellant’s work activities or her falls which occurred at work. The medical
adviser noted that, although the claimant did have documented falls at work, it appeared that
these were secondary to weakness in the lower extremities and there was no documentation that
any of these falls resulted in injury to her thoracic spine. In addition, he noted that, although
Dr. Dagam was of the opinion that appellant developed disc herniation as a result of work
activities, the operative report did not demonstrate any obvious thoracic disc herniation. The
medical adviser further found that the evidence did not support that her work activities resulted
in the development of thoracic spinal stenosis and extradural calcification which was the cause of
her problem.

3

By letter dated July 8, 2016, OWCP referred appellant to Dr. Mysore S. Shivaram, a
Board-certified orthopedic surgeon, for a second opinion. In a July 27, 2016 report,
Dr. Shivaram diagnosed her with: (1) degenerative disc disease of the thoracic spine; (2) spinal
stenosis at T9, T10, and T11 secondary to degenerative disc disease of the thoracic spine; and
(3) cord compression at T9, T10, and T11 level. He opined that the conditions of degenerative
changes of the thoracic spine and disc herniations at T9-10 and T10-11 were not related to
claimant’s employment. Dr. Shivaram opined that appellant’s diagnosis had no relationship to
her work activities and her falls at work were secondary to weakness in both lower extremities
from cord compression. He also opined that the condition of degenerative disc disease and
consequent spinal stenosis were degenerative conditions and not medically related to the factors
of her federal employment. Dr. Shivaram noted that appellant had progressively worsening
degenerative conditions of the thoracic spine, which ultimately resulted in her current condition,
and was the result of degenerative arthritis of the thoracic spine, spinal stenosis, and calcified
discs at this level.
On June 8, 2016 OWCP’s medical adviser again reviewed the case file. He noted that
appellant did have problems with the thoracic spine that resulted from degenerative
joint/degenerative disc disease of the thoracic spine with extradural calcification resulting in
spinal cord compression. The medical adviser determined that the weight of the medical
evidence did not support any causal relationship between her condition and her work activities.
He noted that, although appellant did have documented falls at work, it appeared that these were
secondary.
By decision dated August 25, 2016, OWCP denied appellant’s claim as it determined that
the medical evidence of record was insufficient to demonstrate that her claimed condition was
related to the established work-related factors.
On December 19, 2016 appellant requested reconsideration. In support thereof, she
submitted a November 3, 2016 report wherein Dr. Dagam opined that her thoracic spine findings
were associated with a prolonged period of work-related exposure to strenuous and repetitive
activities. Dr. Dagam noted that repetitive twisting and turning could induce motion upon the
spine which over time, could contribute to breakdown of cartilage between joints, disc bulging
and degeneration, as well as bone spur formation, and that this in turn could lead to spondylosis
and spinal stenosis. Within a reasonable degree of medical certainty, he opined that appellant’s
employment, which she performed for well over two decades, contributed to a permanent
acceleration of a degenerative thoracic condition beyond the means of normal progression, which
ultimately led to the presentation of spinal myelopathy and symptoms of weakness in the lower
extremities that required surgical intervention.
OWCP determined that a conflict in medical opinion existed between appellant’s treating
physician, Dr. Dagam, and the second opinion medical examiner, Dr. Shivaram, as to whether
her progressive degenerative disc disease of her thoracic spine with disc herniation at T9-10 as
well as T10-11, with myelopathic symptoms, was causally related to her employment as a letter
carrier. Accordingly, by letter dated February 22, 2017, it referred her to Dr. Jonathan Citow, a
Board-certified neurosurgeon, for an impartial medical evaluation.

4

In an April 6, 2017 report, Dr. Citow noted that appellant appeared to have an
inflammatory condition unrelated to actual pressure on her cervical or thoracic spine, as well as
chronic spondylosis and some element of stenosis in the cervical, thoracic, and lumbar spine. He
believed that her symptoms were not at all related to her work environment. Dr. Citow opined
that appellant had normal, age-appropriate spondylitic changes, and these were likely causing the
symptoms she was having. He noted that her acute deterioration and imaging studies with the
signal changes at levels that were not significantly stenotic, suggested an inflammatory
myelopathy such as transverse myelitis, and this was not related to her work duties which
required lifting and retrieving mail.
By decision dated April 7, 2017, OWCP denied modification of its prior decision, finding
that the evidence submitted was not of sufficient probative value to alter the August 25, 2016
decision. It determined that the special weight of the medical evidence rested with the opinion of
the impartial medical examiner, Dr. Citow, who provided a well-reasoned and unequivocal
medical opinion that was based on a complete, accurate, and consistent history covering both the
factual and medical aspects of this claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that the injury was sustained while in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence must include a physician’s rationalized opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be

3

Supra note 2.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999).

5

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination.7 The implementing regulations state
that, if a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint
a third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.8 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well-rationalized and based
upon a proper factual background, must be given special weight.9
ANALYSIS
The Board finds that appellant has not established that her diagnosed medical conditions
were causally related to her accepted factors of her federal employment.
Dr. Dagam, appellant’s treating physician, determined that appellant’s duties of
employment, which she performed for well over two decades, contributed to a permanent
acceleration of her degenerative thoracic condition, and that this ultimately led to the
presentation of spinal myelopathy and symptoms of weakness in the lower extremities that
required surgical intervention. He supported his opinion with multiple medical reports that,
discussed her diagnostic studies, her physical findings, and her employment duties. OWCP
referred appellant for a second opinion with Dr. Shivaram who opined that the degenerative
changes of the thoracic spine and disc herniations at T9-10 and T10-11 were not related to her
employment. Dr. Shivaram opined that her diagnosis had no bearing on her work activities and
the incidents of falls at work were secondary to weakness in both lower extremities from cord
compression. He also found that the degenerative disc disease and consequent spinal stenosis
was a degenerative condition and not medically connected to the factors of appellant’s federal
employment. The Board finds that the reports of Drs. Dagam and Shivaram are in equipoise as
to whether her diagnosed conditions were causally related to the duties of her federal
employment.10 Accordingly, OWCP properly referred the case to Dr. Citow for an impartial
medical examination.11
6

Id.

7

R.C., Docket No. 12-0437 (issued October 23, 2012).

8

20 C.F.R. § 10.321.

9

F.C., Docket No. 14-0560 (issued November 12, 2015).

10

See L.B., Docket No. 17-0597 (issued September 1, 2017).

11

Id.

6

In an April 6, 2017 report, Dr. Citow reviewed appellant’s medical history and conducted
a physical examination. He explained that she appeared to have an inflammatory condition
unrelated to the actual pressure on her spine, as well a chronic spondylosis and some element of
stenosis in the cervical, thoracic, and lumbar spine. Dr. Citow opined that these symptoms were
not related to appellant’s work environment, noting that she had normal, age-appropriate
spondylitic changes. He also noted that the acute deterioration and imaging studies were not
significantly stenotic and suggested an inflammatory myelopathy such as transverse myelitis
which was not related to lifting and retrieving mail at the employing establishment.
The Board finds that the special weight of the medical evidence rests with the wellreasoned report of Dr. Citow. As noted above, the opinion of an impartial specialist, if
sufficiently well rationalized and based on a proper factual and medical background, must be
given special weight.12 The Board finds that Dr. Citow provided a comprehensive report that
resolved the conflict, and his opinion represents the special weight of the medical evidence.13
Appellant therefore has not met her burden of proof to establish that her medical diagnoses were
related to her accepted factors of federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury causally related to the
accepted factors of her federal employment.

12

C.L., Docket No. 17-0949 (issued September 19, 2017).

13

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 7, 2017 is affirmed.
Issued: March 7, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

